Citation Nr: 0735836	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling prior to November 13 2002, and 50 
percent disabling from November 13, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of April 2004.  
This matter was originally on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that prior to November 13, 
2002, the veteran's service-connected PTSD was productive of 
moderate symptoms such as depressed mood, anxiety, 
suspiciousness, chronic sleep impairment (i.e. nightmares) 
and mild memory loss; but not inappropriate affect, speech 
impairment, or impairment of long term memory.

3.  The veteran has symptoms due to his PTSD, including 
suicidal ideation causing occupational impairment in most 
areas of daily life.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent for service-connected PTSD have been met for the 
period prior to November 13, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).  

2.  The schedular criteria for a rating of 70 percent for 
service-connected PTSD for the period beginning November 13, 
2002, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected PTSD.  The RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim, namely by requesting 
that the veteran send any records not previously considered 
or more information about such records so that the RO could 
obtain them on the veteran's behalf.     

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Moreover, the veteran has demonstrated actual 
knowledge of the only element relevant to this appeal (i.e. 
the disability rating component of a service connection 
claim).  In his notice of disagreement, dated in April 2002, 
the veteran described the severity of his PTSD.  The veteran 
also cited specific portions of the ratings criteria and 
explained how his condition satisfied those criteria.  In 
correspondence dated in June 2004, the veteran again 
described the severity of his PTSD and alleged that it has 
gotten worse.  It is apparent that the veteran is fully 
informed of the disability rating element of a service 
connection claim and providing him with additional notice 
would serve no purpose.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records from Tuscaloosa and Mobile.  
The RO also provided the veteran with 2 VA examinations.  The 
second of these was conducted in May 2004; a report of this 
examination has been associated with the claims file.  In 
providing the veteran with this examination, the Board finds 
that the Board's April 2004 remand has been satisfied.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Evidence

In a VA examination report, dated in April 2000, the VA 
examiner stated that the veteran's primary subjective 
complaint was nightmares related to Vietnam.  The examiner 
reported the following upon conducting mental status 
examination.  The veteran's mood was mildly depressed and 
empty feeling.  Affect was appropriate with the veteran 
becoming upset when describing difficult circumstances.  The 
veteran experienced depression manifested mostly by loss of 
energy and a loss of attachment to things that had been 
important.  Nightmares occurred "almost every night" and 
are always about Vietnam combat experiences.  The veteran's 
energy level was poor.  The veteran reported feeling anxiety 
when asked to perform complicated tasks.

On mental status examination the examiner found the veteran 
to be oriented.  Attention and concentration were within 
normal limits.  Intelligence was in the high average range, 
but the veteran experienced memory deficit.  The veteran 
denied hallucinations and there was no evidence of delusion, 
paranoid ideation, or thought disorder.  The veteran denied 
current active ideation or intention.  The veteran had no 
history of suicide attempt and he denied homicidal ideation.  
The veteran reported experienced intrusive thoughts several 
times daily.  Vietnam flashbacks occurred six times per year.  
The veteran had mild hypervigilance and a reported 
hyperactive startle response.

The examiner noted that the veteran functioned well both 
vocationally and with his family for many years, but added 
that he used work as a means of avoiding other things.  The 
veteran continued to function within his family and had some 
community involvement in his church.  The examiner described 
the veteran's PTSD symptoms as mild to moderate and assigned 
a GAF score of 60.

Records from VAMC Tuscaloosa, dated from February 2000 to May 
2001 included treatment notes dated in February 2000 and 
March 2000 showing that the veteran was taking Paxil for 
depressive symptoms.  

Dr. C.B., in a PTSD diagnostic summary dated in November 
2000, diagnosed PTSD and major depressive disorder on Axis I.  
Dr. C.B. stated that the veteran had no recent history of 
panic attacks.  Dr. C.B. also found the veteran's appearance 
to be within normal limits and his demeanor cooperative.  
Flow, rate, and rhythm of speech were reported to be normal.  
Regarding memory and concentration, Dr. C.B. found the 
veteran to have a short term memory deficit, but noted that 
long term memory and concentration were without deficit.  
Judgment and insight were intact, mood was dysthymic, and 
affect was congruent with mood.  On Axis IV, Dr. C.B. noted 
that the veteran was unable to work and had problems relating 
to others.  Dr. C.B. assigned a GAF score of 55.  

In a letter dated in August 2001 from J.H., Licensed Clinical 
Social Worker at the Vet Center, J.H. stated that the 
veteran's PTSD was "serious" and that his prognosis for 
recovery was poor.  According to J.H., the veteran attended 
weekly sessions and presented with the following problems: 
sleep disturbance, nightmares, intrusive thoughts, 
psychogenic amnesia, avoidance behavior, and hypervigilance.

The medical evidence included VAMC outpatient clinic records 
from Mobile, dated from May 2002 to January 2005.  GAF scores 
ranged from a low of 37 in July 2004 to a high of 55 in 
October 2002.  The veteran also had GAF scores of 50 in 
December 2004, 44 in January 2005.

In a mental health clinic note, dated in July 2004, Dr. R.C. 
noted the following on mental status examination.  Thought 
process was logical and goal directed.  There was no evidence 
of obsessions or compulsions, hallucinations or illusions, or 
anxiety.  Insight and judgment were fair.  

In the veteran's notice of disagreement, dated in April 2002, 
he stated that he experienced depression, anxiety, chronic 
sleep problems, and an inability to maintain alertness for 
more than a few hours a day.  The veteran also stated that he 
was taking medications for these symptoms.  Regarding memory 
loss, the veteran stated that because of this, he did not 
socialize as often as he used to.  

VAMC treatment record from Biloxi, dated in November 2002, 
Dr. R.C. noted that the veteran had been taking paroxetine 
for his anxiety and depressive symptoms.  In a treatment 
record dated in May 2003, Dr. R.C. stated that the veteran 
reported difficulty with memory.  The veteran also told Dr. 
R.C. that he sometimes thinks he sees things out of the 
corner of his eye.  Dr. R.C. assigned a GAF score of 45.  

VAMC treatment records from Biloxi included an individual 
session note, dated in June 2003, in which Dr. R.C. reported 
that the veteran's diabetes, Parkinson's, and neuropathy 
prevented the veteran from receiving the most aggressive 
pharmacological treatment for his PTSD.  Dr. R.C. assigned a 
GAF score of 42, noting that the veteran's medical 
complications resulted in exacerbation or less aggressive 
treatment for his PTSD.  

In a June 2003 statement, the veteran reported that his 
medications had been increased over the past three years.  
The veteran also reported that V.B., Clinical Nurse 
Specialist for Dr. C.B. had told him in November 2000 that he 
was unable to work.  The veteran also reported that he 
experienced depressed mood, anxiety, and panic attacks on a 
regular basis.  The veteran claimed that his memory 
impairment affected his ability to take his medications.  The 
veteran stated that he experienced drowsiness, dizziness, 
frequent urination, nervousness, and shakiness that could be 
side affects of the paroxetine that he took for his PTSD.

In a VA examination report, dated in May 2004, Dr. J.L. noted 
the following upon conducting mental status examination.  The 
veteran was casually dressed and appropriately groomed with 
goal directed thought processes.  The veteran did have poor 
memory, particularly with events in the past year or so.  The 
veteran did not express psychotic symptoms such as delusions 
or hallucinations.  The veteran had a blunted affect with 
little facial expressions.  The veteran was oriented to 
person, but did not know what floor he was on and incorrectly 
reported the day of the week and month.  There were no 
obsessive or ritualistic behaviors noted.  Speech was 
essentially normal.  The veteran described panic attacks 2-3 
times in a six month period; on such attack required that he 
go to the hospital.  The veteran reported depressed mood, but 
that Paxil had been helpful for this.  The veteran had 
impaired impulse control due to his anger.  Dr. J.L. assigned 
a GAF score of 48.  

Dr. J.L. summarized that the veteran's PTSD were 
"significant" and that they seriously impaired his social 
and occupational functioning.  The veteran's other 
significant medical problems complicated his PTSD and 
prevented him from using his previous coping mechanisms, 
including working, to cope with his PTSD.  Dr. J.L. stated 
that it was unreasonable to attempt to determine if the 
veteran would be employable due to his PTSD alone because he 
had multiple problems, including Parkinson's disease.  Dr. 
J.L. stated that the veteran's GAF score of 48 was assigned 
with the PTSD considered separately as best as can be 
determined.  

In a June 2004 statement, the veteran reported that he 
suffered from chronic sleep impairment, mild memory loss, 
nightmares, and panic attacks.  The veteran claimed that 
these symptoms had kept him from working since November 2000.  
The veteran also asserted that he was totally unemployable.  
The veteran explained that his service-connected PTSD 
contributed to his unemployability in a major way because it 
exacerbated his other medical problems such as diabetes, 
Parkinson's, and hypertension.

In a letter from H.S., Readjustment Counselor at the Vet 
Center, which was dated in June 2004, H.S. stated that the 
veteran continued to attend group sessions for his PTSD.  The 
veteran also continued to articulate PTSD symptoms including 
nightmares, panic attacks, intrusive thoughts, 
hypervigilance, and exaggerated startle response.  The 
veteran also complained of sleeplessness, depressed mood, and 
severe anxiety.  H.S. stated that he had been the veteran's 
therapist since August 2002 and that since then the veteran's 
problems had become increasingly more debilitating.  H.S. 
described the veteran's condition as "serious" and his 
chances for recovery as "poor."  H.S. stated that the 
veteran was unable to obtain substantial employment.  

In a statement dated in February 2005, the veteran again 
asserted that his PTSD exacerbated his Parkinson's disease.  
The veteran also claimed that his nightmares had existed for 
35 years and that they had intensified over that time.  The 
veteran also asserted that his records showed he had 
deficiencies in work and family relations, judgment, 
thinking, and mood as a result of his PTSD.  The veteran also 
claimed to experience unprovoked irritability and difficulty 
adapting the stressful circumstances.  The veteran stated 
that he neglected his personal hygiene and that his wife, who 
was his caregiver, provided care for him in this area.  The 
veteran described his speech as illogical and irrelevant and 
stated that he was disoriented.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned as 
10 percent disabling prior to November 13 2002, and 50 
percent disabling from November 13, 2002.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  PTSD is rated pursuant to the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, Diagnostic Code 9440 (2007).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

a 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

The Board will first consider the severity of the veteran's 
PTSD prior to November 3, 2002.  Upon reviewing the medical 
evidence, the Board finds a sufficient basis to grant a 30 
percent rating for the period prior to November 3, 2002.  
During that period, examiners reported findings of symptoms 
associated with the 30 percent rating such as depressed mood, 
anxiety, suspiciousness, chronic sleep impairment (i.e. 
nightmares), and mild memory loss.  The objectivity of these 
symptoms is supported by the GAF scores of 55 and 60 that Dr. 
C.B. and the VA examiner reported in 2000, which indicates 
that in the opinions of these examiners the veteran's PTSD 
was characterized by moderate symptoms.  

The Board does not find, however, that the criteria for a 
higher 50 percent rating are shown for the period prior to 
November 3, 2002.  Notably, during that period the objective 
evidence showed that the veteran's affect was appropriate and 
that rate and rhythm of speech were normal.  Also, Dr. C.B.'s 
descriptions of the veteran's demeanor as cooperative and 
mood as dysthymic indicate that the veteran's PTSD at that 
time was not severe enough for the 50 percent rating.  
Further, the evidence at that time showed only some 
impairment of short term memory rather than both short and 
long-term memory.  Although J.H. at the Vet Center described 
the veteran's PTSD as "serious" in August 2001, the 
symptoms that he noted - sleep disturbance, nightmares, 
intrusive thoughts, psychogenic amnesia, avoidance behavior, 
and hypervigilance - are associated with the 50 percent 
rating.   

Currently, the record reveals a wide range of symptoms that 
very adversely affect his ability to function socially and 
occupationally.  These are well documented in the medical 
reports and related evidence.  It is not possible to 
attribute the demonstrated pathology to disorders other than 
PTSD with anything approaching precision.  Specifically, the 
May 2004 examiner documented suicidal ideation, sleep 
difficulties, and disorientation of time and partially of 
place.  Anger, impulse control, and poor memory are reported.  
The remaining evidence is replete with similar abnormal 
findings including low GAF scores.

Essentials of Evaluative Rating

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  (The issue 
of a total rating based on individual unemployability is not 
on appeal, and the veteran is in receipt of a 100 percent 
combined evaluation.)


ORDER

1.  Entitlement to an initial rating of 30 percent for 
service-connected PTSD for the period prior to November 13, 
2002 is granted.

2.  Entitlement to a rating of 70 percent for service-
connected PTSD for the period beginning November 13, 2002 is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


